Citation Nr: 1502920	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-40 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for loss of feeling and nerve damage of the right arm, to include as secondary to service-connected scar of the right triceps area.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that, in pertinent part, denied service connection for loss of feeling and nerve damage of the right arm.  The Veteran timely appealed.

In January 2011, the Veteran testified during a video conference hearing before the undersigned.  In September 2011, the Board remanded the matter for additional development.

The issues of service connection for right cubital tunnel syndrome and for diabetes mellitus have been raised by the record (September 2008 VA peripheral nerve examination and January 2011 testimony) and by the Veteran's representative (November 2014 appellate brief), respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a January 2012 addendum, the VA examiner who examined the Veteran in December 2011 commented that the Veteran had diabetes mellitus with abnormal nerve conduction studies in 2008, which revealed polyneuropathy of the upper extremities; and that the Veteran had been an insulin-dependent diabetic for many years.  Because recent diagnostic testing revealed degenerative disc disease of the neck without stenosis, the December 2011 examiner reasoned that the etiology of the Veteran's loss of feeling and nerve damage of the right arm was not from his neck, but rather from his diabetes mellitus.  

As noted above, the Board has referred a claim for service connection for diabetes mellitus back to the AOJ for adjudication.  The determination of this claim could markedly affect the determination of the underlying service connection claim, particularly in light of the aforementioned January 2012 opinion, and any action on that claim must be deferred on remand until the diabetes claim is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for service connection for diabetes mellitus in a rating decision; if the determination is unfavorable, he and his representative must be notified of his rights and responsibilities in perfecting an appeal of this decision.

2.  Then, readjudicate the claim for service connection for a right arm disability.  If service connection for diabetes mellitus is, in fact, granted, consider whether diabetes mellitus caused or aggravated the right arm disability.  If the determination of the right arm claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him a reasonable period of time to respond.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







